

113 S1635 IS: Extend Not Cut SNAP Benefits Act
U.S. Senate
2013-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1635IN THE SENATE OF THE UNITED STATESOctober 31, 2013Mr. Casey introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the American Recovery and Reinvestment Act of 2009 to extend the period during which supplemental nutrition assistance program benefits are temporarily increased.1.Short titleThis Act may be cited as the Extend Not Cut SNAP Benefits Act.2.Extension of temporary increase in supplemental nutrition assistance benefitsSection 101(a) of title I of division A of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 120; 124 Stat. 3265) is amended—(1)in paragraph (1), by striking section 3(o) and inserting section 3(u); and(2)in paragraph (2), by striking 2013 and inserting 2014.3.Budgetary
		effectsThe budgetary effects
		of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act
		of 2010, shall be determined by reference to the latest statement titled
		Budgetary Effects of PAYGO Legislation for this Act, submitted
		for printing in the Congressional Record by the Chairman of the Senate Budget
		Committee, provided that such statement has been submitted prior to the vote on
		passage.4.Effective dateThis Act and the amendments made by this Act shall take effect on September 30, 2013.